Citation Nr: 1743495	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-15 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right toe disorder. 

2. Entitlement to service connection for a back disorder.

3. Entitlement to service connection for a sleep disorder. 

4. Entitlement to service connection for an acquired psychiatric disorder to include major depression.

5. Entitlement to a compensable rating for residuals of a left fourth finger fracture. 

6. Entitlement to a compensable rating for left foot degenerative joint disease

7. Entitlement to a compensable rating for left ear hearing loss. 

8. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.
 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to December 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
The Veteran testified in March 2017 before the undersigned. A transcript of the hearing is associated with the claims file. 

A review of the record reveals that in March 2017 the appellant raised a claim reopen the issue of entitlement to service connection for left hip osteoarthritis secondary to service connected disabilities to include degenerative joint disease of the low back, knees, ankles and left foot. This issue is not currently developed or certified for appellate review.  Accordingly it is referred to the RO for appropriate consideration.

The issues of entitlement to compensable ratings for left foot degenerative joint disease and left ear hearing loss; and entitlement to a total disability evaluation based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In March 2017, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal currently before the Board as to the issues of entitlement to service connection for a right toe disorder, a back disorder, a sleep disorder, and an acquired psychiatric disorder to include major depression.

2. The Veteran's residuals of a left fourth finger fracture are not manifested by symptoms approximating an amputation of that finger, or by involvement of other fingers or the whole hand so as to warrant a compensable or separate rating.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issues of entitlement to service connection for a right toe disorder, a back disorder, a sleep disorder, and an acquired psychiatric disorder to include major depression have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for a compensable rating for residuals of a left fourth finger fracture have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5155, 5227 and 5230 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his authorized representative. Id. 

In the present case, in March 2017 the appellant requested to withdraw his appeal as to the issues of entitlement to service connection for a right toe disorder, a back disorder, a sleep disorder, and an acquired psychiatric disorder to include major depression. Given that request there remain no allegations of errors of fact or law with regard to those matters. Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

Residuals of a left fourth finger fracture

The Veteran asserts that residuals of a left fourth finger fracture are more severe than represented by the current noncompensable rating. The Veteran has been service connected for such disability rated noncompensably disabling since January 1, 1998. The Veteran submitted a claim for an increased rating on September 2, 2009. The claim was denied and he appealed. 

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Under Diagnostic Code 5227, a maximum noncompensable rating is assigned for unfavorable or favorable ankylosis of the ring or little finger regardless whether the finger is on the major (dominant) or minor (non-dominant) hand. 38 C.F.R. § 4.71a, Diagnostic Code 5227.  Where the ring finger has been amputated without metacarpal resection at the proximal interphalangeal joint or proximal thereto, a 10 percent rating may be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5155. 

The Board notes that for digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion. 38 C.F.R. § 4.71a (Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1)).

At the March 2017 Board hearing, the Veteran stated that that his left fourth finger disability hurts "every now and then" but was "not an everyday thing." The Veteran reported that pain would sometimes occur when he attempted to pick something up.

The Veteran most recently underwent a VA examination with regard to his left fourth finger in October 2009. The examiner reported normal range of ring finger motion, without limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use, and no ankylosis. The examiner noted that the Veteran could tie shoelaces, fasten buttons and pick up a piece of paper and tear it without difficulty.

Since the Veteran is in receipt of the maximum disability rating available under Diagnostic Code 5227, the Board will consider other potentially applicable Diagnostic Codes in the Rating Schedule. Under Diagnostic Code 5230, a maximum zero percent rating is assigned for any limitation of motion of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand). 38 C.F.R. § 4.71a, Diagnostic Code 5230. Thus, the Veteran is also in receipt of the maximum disability rating under Diagnostic Code 5230. Higher schedular ratings are not available under Diagnostic Codes 5227 or 5230.

Although the Board recognizes that the Veteran currently is in receipt of the maximum zero percent disability rating, the Note to Diagnostic Code 5227 states that an amputation evaluation should also be considered, particularly where ankylosis is present. 38 C.F.R. § 4.71a. Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure. Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

Here, there is no competent evidence suggesting that the Veteran experiences ankylosis in his left fourth finger. 38 C.F.R. § 4.71a, Diagnostic Code 5227. Specifically, at the October 2009 VA examination, ankylosis of the left fourth finger was not documented, nor do the VA treatment records reflect any indication of ankylosis. No evidence of record indicates that the left fourth finger is so disabled by any other symptoms, to include pain, such that its functional impairment more nearly approximates amputation. Thus, the Board concludes that an increased rating is not warranted via the amputation codes because the nature of the Veteran's service-connected left fourth finger disability, coupled with the absence of ankylosis is not analogous to amputation. Id. 

The Board recognizes the Veteran's lay statements of pain in his left fourth finger. In this regard, while it is the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, there is no compensable rating available under either Diagnostic Code 5227 or Diagnostic Code 5230. 38 C.F.R. § 4.71a. Additionally, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis. Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997). because the Veteran is already receiving the maximum schedular rating based on symptomatology that includes limitation of motion under Diagnostic Code 5227, an increased rating under 38 C.F.R. §§ 4.40 and 4.45 is not available. Thus, compensation for functional loss is not applicable here. Accordingly, the Board finds that the current noncompensable evaluation is the appropriate rating for the Veteran's left fourth finger disability.

The Board acknowledges that the Note to Diagnostic Code 5227 states that an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand due to the service-connected left fourth finger. 38 C.F.R. § 4.71a. Here, there is no competent evidence that the left fourth finger has interfered with the overall function of the left hand, such that a separate evaluation is warranted under the Note to Diagnostic Code 5227. Id. The October 2009 VA examination noted no interference with the function of the hand or other fingers. While the Veteran has stated that he sometimes has pain in the left fourth finger when picking things up, he has not asserted that such pain is productive of overall impairment of the hand or other fingers. There is no competent evidence to the contrary.  Thus, the Board finds that this evidence preponderates against establishing that the Veteran's left fourth finger disability has interfered with the overall function of his left hand, such that a separate evaluation is warranted under the Note to Diagnostic Code 5227. Id.

While the Veteran is competent to describe certain observed and experienced symptomatology such as pain when made in support of a claim of entitlement to a higher rating, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); his lay statements are not entitled to more weight than the objective findings rendered by trained medical professionals. See 38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). While the Board has considered the Veteran's contentions, he is not competent to establish, on the basis of his own lay assertions, that his disability warrants a specific rating.

Finally, the Board acknowledges the lapse of time since the most recent VA examination concerning the left fourth finger disability. The Board also acknowledges that VA's duty to assist includes the conduct of a thorough and comprehensive medical examination. Robinette v. Brown, 8 Vet. App. 69, 76 (1995). This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). Here, the Veteran has not asserted any particular respect in which his left fourth finger disability has worsened since the October 2009 VA examination. 

However, even to the extent that the evidence suggests any worsening, no evidence suggests that the condition has worsened to such an extent that a compensable rating could be assigned. In this regard, for the reasons detailed above, the Veteran is in receipt of the maximum rating which can be assigned for a disability of a single fourth finger. Without a showing of involvement of the whole hand or other fingers, or impairment approximating an amputation of the left fourth finger a compensable rating cannot be assigned. As such, remand for a new examination is not warranted as there is no indication that such would provide any further benefit to the Veteran. See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand is unnecessary where it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

The preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for the residuals of a left fourth finger fracture.  As such, the claim is denied. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

The appeals concerning claims of entitlement to service connection for a right toe disorder, a back disorder, a sleep disorder, and an acquired psychiatric disorder to include major depression are dismissed.

Entitlement to a compensable rating for the residuals of a left fourth finger fracture is denied.


REMAND

Left foot degenerative joint disease and left ear hearing loss

Remand is required with regard to the remaining issues on appeal. As noted, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann, 5 Vet. App. at 284. The most recent comprehensive VA examinations of record with regard to the Veteran's left ear hearing loss and left foot degenerative joint disease were conducted in October 2009. As the Veteran has alleged increased severity of these disabilities, and as the VA examinations of record are too old to reliably reflect their current severity, remand is warranted to obtain adequate examinations which reflect the current severity of the disabilities on appeal. 


Total disability evaluation based on individual unemployability

The claim of entitlement to a total disability rating based on individual unemployability must also be remanded. At his March 2017 Board hearing, the Veteran stated that he was not working due to his service-connected disabilities. When entitlement to a total disability rating based on individual unemployability is raised in connection with an increased rating claim for one or more of those service-connected disabilities, the Board has jurisdiction over the issue because it is part of the claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, the claim is included in the current appeal.

This claim, however, is inextricably intertwined with the referred claim to reopen the issue of entitlement to service connection for left hip osteoarthritis secondary to service connected disabilities, as well as with the ratings warranted the Veteran's left ear hearing loss, and left foot degenerative joint disease. Issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Adjudication of the issue referred herein may bear on the issue of entitlement to a total disability rating based on individual unemployability. As such, remand of the latter issue is warranted, and it should be addressed only after the development of the referred issue has been completed.

The Board also notes that the appellant is further service connected for chronic kidney disease with hypertension, posttraumatic stress disorder, degenerative joint disease of the left elbow, low back, left shoulder, knees and ankles, impairment of supination and pronation of the left elbow, bilateral lower extremity radiculopathy, and tinnitus. All of these service connected disorders must be considered in addressing the appellant's entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  It is also worth recalling that under Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), the fact that the appellant may have a 100 percent disability rating for a particular disability or group of disabilities does not obviate the need to address entitlement to a total disability evaluation based on individual unemployability due to service connected disorders based on the remaining disabilities so as to form the basis of entitlement to special monthly compensation.  Accordingly, on remand, development of the issue of entitlement to a total disability evaluation based on individual unemployability is required.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be contacted and requested to identify any and all medical providers both VA and private who have treated the disorders at issue.  Thereafter, the RO must undertake appropriate action to secure all identified records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Schedule the Veteran for examinations with appropriate examiners to address the current nature and severity of his service-connected left ear hearing loss and left foot degenerative joint disease. The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of each examiner. All indicated tests and studies should be conducted and clinical findings must be reported in detail.  

With regard to the Veteran's left foot disability, the examiner must specifically state whether the left foot degenerative joint disease symptoms can be clearly differentiated from the symptoms of the Veteran's other disabilities, to include degenerative joint disease of the left ankle. If the examiner is able to differentiate such symptoms, the examiner must specifically state which symptoms pertain to each disability. 

A complete rationale for all requested opinions must be provided. If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record or the examiner (i.e., additional facts are required), or if the examiner does not have the needed knowledge or training.

3. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

4. After fulfilling VA's duty to assist under the Veterans Claims Assistance Act of 2000, adjudicate the issue of entitlement to service connection for left hip osteoarthritis to include secondary to degenerative joint disease of the low back, knees, ankles and left foot.  The appellant is advised that the Board will only exercise appellate jurisdiction over those claims where a timely appeal has been perfected.

4. The AOJ must develop the issue of entitlement to a total disability rating based on individual unemployability. In so doing, the AOJ must notify the appellant and his representative of VA's duties to notify and assist in the development of that claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. The AOJ should then undertake any additional development deemed appropriate pertaining to this claim.

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal, to include the issue of entitlement to a total disability rating based on individual unemployability. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


